1-25ddddNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Amendment filed on 11/13/2020.
	Currently, claims 1-25 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US 2015/0228927 published 08/13/2015).  
As to claim 1, Kim shows a display device (see Fig. 1, and also See Fig. 7-9 making Fig. 1 and note that Fig. 7-9 gives many of the details for the materials and positions of layers in Fig. 1; [0069]) comprising: 
a substrate (see the substrate 110; [0045]) including a bent area (the office notes that the whole substrate 110 is noted to be flexible, and as it is a thin film device formed on a flexible 
inorganic insulating patterns (see the patterns made by the shapes shown in Fig. 1 by layers 112 and 116 where 112 is noted to be made of the same material as 312 is in the method of making Fig. 1 in [0072] and is silicon oxide in an embodiment, and 116 is noted to be made of the same material as 316 which is likewise noted explicitly to be made of “a silicon compound” in [0075] which throughout the reference appears to be discussed as being a group of materials including silicon oxide and inorganic materials in general as discussed in [0072] and [0074] and [0077] for like layers to layer 116/316 and here the office finds that an embodiment of 116/316 being made of the material of inorganic insulator, and additionally more specifically silicon oxide, is disclosed by the reference as read by one of ordinary skill in the art, as one of skill in the art would at once envisage this claimed material in this context from this genus disclosure in this context) arranged over the substrate in the bent area (note these patterns are located on the substrate in the area designated above as the bent area), the inorganic insulating patterns being spaced apart from each other (note that the patterns made by the layer 116 are spaced apart from the patterns made by 112 at least in the vertical direction as 114 is between them separating them); 
wiring lines arranged over the inorganic insulating patterns so as to overlap the inorganic insulating patterns, in the bent area (see wiring lines 130, complete with the little part 
a first organic insulating layer (118 is first organic layer; [0046] and [0077] for Fig. 8 referring to how to make Fig. 1 where [0077] refers to the analogous layer 318 to layer 118 as being organic material as polyimide resin in that section referring to making layer 118 back in [0046]) on the wiring lines (see part of 118 on 130+135), in the bent area (note this layer 118 is on the wiring lines in the above noted bent area over to the left side when the flexible substrate and overall flexible device is bent by hand over on the left side); and 
a second organic insulating layer (128 is second organic layer; [0046] and [0080] setting forth the organic materials polyimide based resin or photoresist etc. for part 328 which is analogous to part 128) on the first organic insulating layer, in the bent area, (see part of 128 on 118 in the region II where it is bent as flexed by a user as a flexible device as discussed above), the first organic insulating layer being in contact with the second organic insulating layer (note 118 contacts 128 in Fig. 1) and located between the wiring lines and the second organic insulating layer (note layer 118 is located between 130+135 taken as a whole and 128).  

As to claim 2, Kim shows the device above wherein a thickness of the second organic insulating layer (take the whole thickness of 128 as this thickness for a designation) is greater than a thickness of the first organic insulating layer (take a small thickness of the total thickness of 118 that is less than the whole thickness of 128 just discussed above as this designation so that this thickness is smaller than the former noted thickness, also note that 128 appears to be substantially thicker than 118 in some areas as well even when comparing total thicknesses of each, especially where the layers taper off).  



As to claim 4, Kim shows the device, further comprising a plurality of pixels, wherein each of the plurality of pixels (see the pixels defined by the PDL layer 128 and having transistors down below as 150; [0047]) comprises a transistor 150 on the substrate 110 and an emission element (the stack of 122/124/126; [0046]) connected to the transistor, and wherein the first organic insulating layer (see 118 being parts [0046]) which on a source electrode and a drain electrode of the transistor (see 124 on 154/156; [0047]).  

As to claim 5, Kim shows the device noted above wherein the transistor comprises: a buffer layer on the substrate (see the buffer layer 112 on substrate 110, note the layer 112 itself being considered distinct from the pattern made by the layer 112 so there is no double designation with the parts already designated as 112 above; [0045]); 
an active pattern (see the channel of the transistors 150 on buffer layer 112; [0047]) on the buffer layer; 
a gate insulating layer (see gate insulating layer 114; [0047]) on the active pattern; 
a gate electrode (see gate electrode 152; [0047]) on the gate insulating layer; 
an interlayer insulating layer (see interlayer insulating layer 116, where note again that the pattern made by 116 is considered to be distinct from the layer 116 itself so there is no double designation of parts; [0047]; though the office notes this part is not directly touching the gate electrode is found in broad terms to be “on” the gate electrode) on the gate electrode; and 

wherein the source electrode and the drain electrode (see the s/d electrodes 154/156; [0047]) are on the first insulating layer (note 154/156 being on 164 though not directly thereon).  

As to claim 12, Kim shows a device wherein an anode electrode (whichever of the electrodes 122/126 is where the current enters/the electrons leave the active element in this device acts as the anode; [0044]) of the emission element is disposed on the first organic insulating layer (note that whichever of the layers 122/126 is acting as the anode for this device they are both disposed on 118).  

As to claim 13, Kim shows a device wherein an organic light emitting layer of the emission element is disposed on the anode electrode (the anode electrode noted above which is whichever of 122/126 where the current enters/the electrons leave the active element has organic material in layer 124 in [0046]).  

As to claim 14, Kim shows a device wherein a cathode electrode of the emission element is disposed on the organic light emitting layer and the second organic insulating layer (note that the other of the layers 122/126 which is not acting as the anode will be acting as the cathode, where the current leaves the active element/the electrons enter active element; [0046]; note this is disposed on the layer 124 and the organic material therein and also on 128, broadly speaking though it may not directly touch 128).  

As to claim 15, Kim shows a device further comprising a protective layer (layer 168 up top over the wiring lines and s/d etc. therebelow; [0051]) covering the wiring lines, the source electrode, and the drain electrode.   

As to claim 17, Kim shows a device wherein each of the inorganic insulating patterns overlaps at least two of the wiring lines (see under the normal designation of parts in claim 1 above the inorganic insulating patterns made by/in the layers noted above are overlapping 135 and 130).  

As to claim 21, Kim shows a device wherein the wiring lines (see the wiring lines 130+135) are disposed between the inorganic insulating patterns (see the normal designation of insulating patterns noted above in claim 1) and the first organic insulating layer (note the first organic insulating layer is 118 here and the wiring lines 130+135 are disposed between them and the inorganic insulating patterns noted above at least in so far as parts of both layer 135 and 130 are between some of the patterns noted above and parts of layer 118).   

As to claim 24, Kim shows a device wherein the first organic insulating layer is in contact with a portion of the second organic insulating layer overlapping the inorganic insulating patterns (note that layer 118 touches layer 128 in areas over on the right hand side of the page where there are portions of 128 which overlap the overall large normal designations of inorganic insulating patterns used above for claim 1).  




In a separate grounds of rejection, slightly different from the one above, regarding claim 6 and 7, and as to the limitations of parent claim 1, Kim shows a display device (see Fig. 1, and also See Fig. 7-9 making Fig. 1 and note that Fig. 7-9 gives many of the details for the materials and positions of layers in Fig. 1; [0069]) comprising: 
a substrate (see the substrate 110; [0045]) including a bent area (the office notes that the whole substrate 110 is noted to be flexible, and as it is a thin film device formed on a flexible substrate it is here taken as a flexible device as a whole, and the office finds that when the outer region, here designated as the region out in region II in Fig. 1 is flexed downwards by handling by a user then that overall region will be an area of the substrate 110 that is bent or a “bent area”; the office notes in the alternate here just the part on the far left of region II can be taken as being flexed upwards or downwards some where there is only part 110 present as it is a flexible material, this still will be in the overall region/area II and will have II designated as the bent area as the claim does not require the entire bent area to be bent); 
inorganic insulating patterns (see the patterns made by the layer 164 going upwards and downwards and left/right and diagonal in Fig. 1 to the left of where 162 first dips down going to the left from the right side part of 162 taken along with the patterns made by the shapes shown 
wiring lines arranged over the inorganic insulating patterns so as to overlap the inorganic insulating patterns, in the bent area (see wiring lines 130, complete with the little part of 130 off to the left side, taken with 135, and note these overlap the “insulating patterns” noted above, at least in so far as they overlap the lower parts of the overall designated patterns where 112 and 116 are, where the overlapping is done from above at least for those parts of the patterns; [0044]); 

a second organic insulating layer (128 is second organic layer; [0046] and [0080] setting forth the organic materials polyimide based resin or photoresist etc. for part 328 which is analogous to part 128) on the first organic insulating layer, in the bent area, (see part of 128 on 118 in the region II where it is bent as flexed by a user as a flexible device as discussed above), the first organic insulating layer being in contact with the second organic insulating layer (note 118 contacts 128 in Fig. 1) and located between the wiring lines and the second organic insulating layer (note layer 118 is located between 130+135 taken as a whole and 128).  

Regarding claim 6 and 7, but as to parent claim 4’s limitations, Kim shows the device, further comprising a plurality of pixels, wherein each of the plurality of pixels (see the pixels defined by the PDL layer 128 and having transistors down below as 150; [0047]) comprises a transistor 150 on the substrate 110 and an emission element (the stack of 122/124/126; [0046]) connected to the transistor, and wherein the first organic insulating layer (see 118 being parts [0046]) which on a source electrode and a drain electrode of the transistor (see 124 on 154/156; [0047]).  

Regarding claim 6 and 7, but as to parent claim 5’s limitations, Kim shows the device noted above wherein the transistor comprises: 

an active pattern (see the channel of the transistors 150 on buffer layer 112; [0047]) on the buffer layer; 
a gate insulating layer (see gate insulating layer 114; [0047]) on the active pattern; 
a gate electrode (see gate electrode 152; [0047]) on the gate insulating layer; 
an interlayer insulating layer (see interlayer insulating layer 116, where note again that the pattern made by 116 is considered to be distinct from the layer 116 itself, and other such parts used in the designation of patterns above, so there is no double designation of parts; [0047]; though the office notes this part is not directly touching the gate electrode is found in broad terms to be “on” the gate electrode) on the gate electrode; and 
a first insulating layer (see insulating layer 164; [0051]; note in an alternate designation for claim 7 and 8 below the office will designate 162 as this insulating layer in [0051]; note in an alternate designation for claims 7 and 9-11 below, the office will here designate 168 as this insulating layer; [0051]) on the interlayer insulating layer, and 
wherein the source electrode and the drain electrode (see the s/d electrodes 154/156; [0047]) are on the first insulating layer (note 154/156 being on 164 though not directly thereon; in the alternate for specifically claim 9 see 154/156 being on, though not directly on 168 thereabove).  

As to claim 6, Kim shows the device noted above wherein each of the inorganic insulating patterns comprises at least two of the buffer layer, the gate insulating layer, and the interlayer insulating layer (note above that under the designations of the inorganic pattern 

As to claim 7, Kim shows the device noted above further comprising a third insulating layer (see layer that is organic layer 162; [0051]; note this is the same layer that is designated for the first insulating layer above as the claim 8 recites below; and is a different layer in the alternate designation for claims 9 and 10 below) between the inorganic insulating patterns and the wiring lines (note 162 is between the designation of the inorganic insulating patterns above and the wiring lines noted above, at least in some orientations), wherein a concavo-convex surface (see the lower surface of 164 that goes convexly and concavely although not very smoothly in the area surrounded by 140) of the third insulating layer is between the inorganic insulating patterns and the wiring lines (note this lower surface of 164 is between the inorganic insulating patterns and wiring lines noted above in Fig. 1; alternatively the office can extend the designation of the “inorganic layer patterns” from the normal designation above to also include part of the upper surface of 164 over in the right hand part of region II and these concavo-convex parts of the lower surface of 162 will still be directly between the “inorganic insulating patterns” and the “wiring lines” noted above).  

As to claim 8, Kim shows the device above wherein the first insulating layer (162 above as designated for claim 8) is a same layer as the third organic insulating layer (also 162 as noted in claim 7 for claim 8).  

As to claim 9, Kim shows a device wherein the first insulting layer (the layer 168 as noted above in the alternate designation of parts for claims 9 and 10 and 11) is a different layer 

As to claim 10, Kim shows a device wherein each of the inorganic insulating patterns comprises a portion of the first insulating layer (note that under the alternate designation of parts for claims 5, 7, 9 and 10 above the patterns noted in claim 1 above include a portion of layer 168).  

As to claim 11, Kim shows a device wherein the portion of the first insulating layer is a top portion of the inorganic insulating patterns (note that the overall patterns designated above designated along with parts of 168 as noted above as the inorganic insulating patterns for claims 5, 7, 9 and 10 above have the portion of 168 as a top portion thereof).  


In a separate grounds of rejection, slightly different from the one above, regarding claim 16 and 18, and as to the limitations of parent claim 1, Kim shows a display device (see Fig. 1, and also See Fig. 7-9 making Fig. 1 and note that Fig. 7-9 gives many of the details for the materials and positions of layers in Fig. 1; [0069]) comprising: 
a substrate (see the substrate 110; [0045]) including a bent area (the office notes that the whole substrate 110 is noted to be flexible, and as it is a thin film device formed on a flexible substrate it is here taken as a flexible device as a whole, and the office finds that when the outer region, here designated as the region out in region II in Fig. 1 is flexed downwards by handling by a user then that overall region will be an area of the substrate 110 that is bent or a “bent area”; the office notes in the alternate here just the part on the far left of region II can be taken 
inorganic insulating patterns (see the patterns in 164 going up and down over the little nearly triangular arrangement of 118/generic dielectric/generic dielectric in blocking structure 186 over on the left hand side taken along with the patterns made by the shapes shown in Fig. 1 by layers 112 and 116 directly under the above noted patterns where 112 is noted to be made of the same material as 312 is in the method of making Fig. 1 in [0072] and is silicon oxide in an embodiment, and 116 is noted to be made of the same material as 316 which is likewise noted explicitly to be made of “a silicon compound” in [0075] which throughout the reference appears to be discussed as being a group of materials including silicon oxide and inorganic materials in general as discussed in [0072] and [0074] and [0077] for like layers to layer 116/316 and here the office finds that an embodiment of 116/316 being made of the material of inorganic insulator, and additionally more specifically silicon oxide, is disclosed by the reference as read by one of ordinary skill in the art, as one of skill in the art would at once envisage this claimed material in this context from this genus disclosure in this context, although here the patterns are not yet required to be entirely made of inorganic material; [0051]; the office notes additionally that silicon oxide layer 114, analogous to layer 314, can be used alternate to layer 116 in the above noted designation of parts; [0074]) arranged over the substrate in the bent area (note these patterns are located on the substrate in the area designated above as the bent area), the inorganic insulating patterns being spaced apart from each other (note that the patterns discussed above have areas between them separating them); 
wiring lines arranged over the inorganic insulating patterns so as to overlap the inorganic insulating patterns, in the bent area (see wiring lines 130, complete with the little part 
a first organic insulating layer (118 is first organic layer; [0046] and [0077] for Fig. 8 referring to how to make Fig. 1 where [0077] refers to the analogous layer 318 to layer 118 as being organic material as polyimide resin in that section referring to making layer 118 back in [0046]) on the wiring lines (see part of 118 on 130+135), in the bent area (note this layer 118 is on the wiring lines in the above noted bent area over to the left side when the flexible substrate and overall flexible device is bent by hand over on the left side); and 
a second organic insulating layer (128 is second organic layer; [0046] and [0080] setting forth the organic materials polyimide based resin or photoresist etc. for part 328 which is analogous to part 128) on the first organic insulating layer, in the bent area, (see part of 128 on 118 in the region II where it is bent as flexed by a user as a flexible device as discussed above), the first organic insulating layer being in contact with the second organic insulating layer (note 118 contacts 128 in Fig. 1) and located between the wiring lines and the second organic insulating layer (note layer 118 is located between 130+135 taken as a whole and 128).  

As to claim 16, Kim shows, under the alternate designation of patterns set forth above for claim 1, a device wherein each of the inorganic insulating patterns overlaps only one of the wiring lines (notably when the inorganic insulating patterns as designated above in 164 are only designated as the parts going up the sidewalls of the 118/generic dielectric/generic dielectric in stack 186 the nearly triangular stack on the left hand side, taken along with parts of layers 

As to claim 18, Kim shows a device wherein at least two of the inorganic insulating patterns have a common bottom layer (all of the patterns designated above have layer 112 as their common bottom layer).   


In a separate grounds of rejection, slightly different from the one above, regarding claim 19, and as to the limitations of parent claim 1, Kim shows a display device (see Fig. 1, and also See Fig. 7-9 making Fig. 1 and note that Fig. 7-9 gives many of the details for the materials and positions of layers in Fig. 1; [0069]) comprising: 
a substrate (see the substrate 110; [0045]) including a bent area (the office notes that the whole substrate 110 is noted to be flexible, and as it is a thin film device formed on a flexible substrate it is here taken as a flexible device as a whole, and the office finds that when the outer region, here designated as the region out in region II in Fig. 1 is flexed downwards by handling by a user then that overall region will be an area of the substrate 110 that is bent or a “bent area”; the office notes in the alternate here just the part on the far left of region II can be taken as being flexed upwards or downwards some where there is only part 110 present as it is a flexible material, this still will be in the overall region/area II and will have II designated as the bent area as the claim does not require the entire bent area to be bent); 
inorganic insulating patterns (see the patterns made by the layer 164 going upwards and downwards and left/right and diagonal in Fig. 1 to the left of where 162 first dips down going to the left from the right side part of 162 taken along with the patterns made by the shapes shown 
wiring lines arranged over the inorganic insulating patterns so as to overlap the inorganic insulating patterns, in the bent area (see wiring lines 130, complete with the little part of 130 off to the left side, taken with 135, and note these overlap the “insulating patterns” noted above, at least in so far as they overlap the lower parts of the overall designated patterns where 112 and 116 are, where the overlapping is done from above at least for those parts of the 
a first organic insulating layer (118 is first organic layer; [0046] and [0077] for Fig. 8 referring to how to make Fig. 1 where [0077] refers to the analogous layer 318 to layer 118 as being organic material as polyimide resin in that section referring to making layer 118 back in [0046]) on the wiring lines (see part of 118 on 130+135), in the bent area (note this layer 118 is on the wiring lines in the above noted bent area over to the left side when the flexible substrate and overall flexible device is bent by hand over on the left side); and 
a second organic insulating layer (128 is second organic layer; [0046] and [0080] setting forth the organic materials polyimide based resin or photoresist etc. for part 328 which is analogous to part 128) on the first organic insulating layer, in the bent area, (see part of 128 on 118 in the region II where it is bent as flexed by a user as a flexible device as discussed above), the first organic insulating layer being in contact with the second organic insulating layer (note 118 contacts 128 in Fig. 1) and located between the wiring lines and the second organic insulating layer (note layer 118 is located between 130+135 taken as a whole and 128).  

Regarding claim 19, but as to the limitations of parent claim 18, Kim shows a device wherein at least two of the inorganic insulating patterns have a common bottom layer (all of the patterns designated above have layer 112 as a common bottom layer, note also for claims 19 and 20 below the office will here designate specifically as “at least two” of the inorganic insulating patterns the part of the patterns made by 164 going up/down the sidewalls of the almost triangular shape pointed to by number 186 on the left of Fig. 1 as well as the pattern made by 164 going up the smaller almost triangular shape made of 118/generic dielectric in 184 and also the pattern of 164 over top of 150 on the right side, each taken with a small 

As to claim 19, Kim shows a device wherein each of the at least two of the inorganic insulating patterns (note the inorganic insulating patterns noted above are taken to be the parts of 164 noted above along with corresponding parts of 168 thereabove have these limitations) has a top layer on the common bottom layer (note the parts of 168 are all on 164’s parts noted above), the top layer of each of the at least two of the inorganic insulating patterns being spaced apart from the top layer of another one of the at least two of the inorganic insulating patterns (note that all of the parts of 168 that are on the different “patterns” are all spaced from each other laterally).   

As to claim 20, Kim shows a device wherein at least one of the wiring lines is commonly on the top layer of each of the at least two of the inorganic insulating patterns (see 130 commonly on all of the patterns top layer parts of 168 noted above though it does not touch them directly and is below them). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927 published 08/13/2015), as applied to claim 1 above, and further in view of Ohara (US 2018/0088390 published 03/29/2018).  
As to claim 22, Kim shows the device as related above for claim 1, further including a first area including a plurality of pixels (see the pixels made by the PDL layer 128 in Fig. 1 of Kim) and having a second area (see the far left side of region II in Kim Fig. 1) but fails to show the device being one including a driver providing signals to the plurality of pixels, and the device being one wherein the bent area is disposed between the first area and the second area explicitly.  

Ohara shows a device with a second area (see the second area bent around backwards 102c; Fig. 2) that includes a driver (see the driver that is a power supply or equipment outputting video signals to drive the pixels located on 152; [0042]) providing signals to a plurality of pixels (these video signals go to the display device in 102a that has pixels therein; [0039]) and the device being one wherein the bent area is disposed between a first area and the second area (see the explicitly bent downwards area near where 102b is pointing as the bent 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the bending of a flexible substrate in an area between pixel and driver area along with a video signal driver for pixels as taught by Ohara to have made the left hand side of Kim be bent over backwards and have a video signal driver provided thereon with the motivation of providing a signal to put the pixels in Kim to use displaying images and keeping the lateral size of the device to a minimum by the backwards bending (see the point of the driver in Ohara being to provide signals to the pixels to display video therewith and the bending is done to make the regions overlap each other thus keeping the lateral size of the device lower; [0041] and [0043]).  

The office also notes here that this rejection can be moved up to apply to claim 1 above, to make an alternate ground of rejection, to impart an explicitly depicted bentness of an area to the Kim device as well, but for now as the Kim device has a flexible area at the least out on the far left side which is taken to be used for bending as it has flexibility as its functionality the office will for now at least use that as the bentness of the area II in Kim as discussed above for claim 1.  

As to claim 23, Kim as modified by Ohara above already show the device above, being one wherein the first area and the second area face each other (the office notes here that the applicant appears to be talking about bending the bent area around such that a little flat area with a driver will “face” the other flat area where the pixels are as shown in the applicant’s own .  

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/13/2020, with respect to the one singular ground of rejection under 35 U.S.C 102 and 103 which was addressed, among the several previously made of record, has been fully considered is persuasive.  The previous singular grounds of rejection of the claims has been withdrawn, although several of the alternate grounds of rejection using the same reference still remain, and some have been slightly changed in addition.  The office went ahead and separated out all of the alternate grounds of rejection based on different alternate designations of parts in the same reference in the rejections above so that the applicant will be well put on notice of the different grounds of rejection facing the current application.  As a reminder, in order to best speed prosecution along, the office notes 37 CFR 1.111(b) which reads in part “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.”.  The office notes here that specifically the applicant had noted that the previous office action made at least one grounds of rejection that had designated the regions of 164 going upwards and downward left/right and diagonal as the inorganic insulating patterns and noted further that now the claims were amended such that those designations of parts would not address the current claim language.  The office agrees.  However the applicant further argues that Kim does not appear to disclose at least a region of a first organic insulating layer overlapping the regions of 164 being in contact with a second organic insulating layer and located between the power supply line 130 or the third electrode 135 and the second organic insulating layer.  The office notes however that under the above made grounds of rejection these limitations appear to be addressed and so the office must ultimately disagree that Kim has been fully 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891